DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 27-52 are pending.  Claims 27-52 are rejected herein.  This is a first action on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 43-52 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4, 5, 13-17and 19 of U.S. Patent No. 10,973,457.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are anticipated by those of ‘457.
Regarding claim 43:  All of the limitations of anticipated by claims 1 and 5 of ‘457.
Regarding claim 44:  All of the limitations of anticipated by claim 13 of ‘457.
Regarding claim 45:  All of the limitations of anticipated by claim 14 of ‘457.
Regarding claim 46:  All of the limitations of anticipated by claim 15 of ‘457.
Regarding claim 47:  All of the limitations of anticipated by claim 17 of ‘457.
Regarding claim 48:  All of the limitations of anticipated by claim 16 of ‘457.
Regarding claim 49:  All of the limitations of anticipated by claim 4 of ‘457.
Regarding claim 50:  All of the limitations of anticipated by claim 3 of ‘457.
Regarding claim 51:  All of the limitations of anticipated by claim 19 of ‘457.
Regarding claim 52:  All of the limitations of anticipated by claim 1 of ‘457.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (US Pub. 2011/0245833) in view of THEORIN et al. (US Pub. 2015/0282895).
Regarding claims 27 and 41:  ANDERSON discloses:  A medical or dental device (FIG. 1, abstract) for determining a quality (material strength and density in para. 7) of a bone by cutting a thread into the bone by a rotating threaded element (110 in FIG. 2) having at least one cutting edge (FIG. 2), wherein the medical or dental device comprises: a control unit (236 in FIG. 5; para. 73) which comprises a first electrical contact device for connection to a motor drive (“motor control electronics” in para. 74), a second contact device for connection to a display unit (communication with display taught in para. 74), and a measurement circuit (part of electronics package 26), which is operatively connected to the first electrical contact device and to the second contact device, wherein the measurement circuit is configured: (i) to determine values of the motor current via the first electrical contact device (measuring current in para. 74), the motor current being supplied to the motor drive to rotatably drive the threaded element that can be connected to the motor drive (para. 74), wherein the motor current values correlate with or are substantially proportional to transmitted torque values of the motor drive (It is inherent in the function of an electric motor that the current supplied to the motor correlates to the torque transmitted by said motor.), and wherein the motor current values or torque values are a measure of the quality of the bone (This is statement of how data is interpreted and does not structurally limit the apparatus.  Please note however that para. 7 explicitly discloses that measured current corresponds to torque and the material strength of what is penetrated.), (ii) to monitor or determine the depth of penetration of the threaded element into the bone (para. 30, 42, 77), and (iii) to generate measurement signals which show the relationship between the depth of penetration and at least one of: the determined motor current values, the torque values which correlate with or are substantially proportional to the motor current values, parameters derived from the determined motor current values or parameters derived from the torque values (para. 102), and to transmit the measurement signals via the second contact device to the display unit (para. 73-74, 100), so that the display unit displays on the basis of the transmitted measurement signals the relationship between the depth of penetration and at least one of: the determined motor current values, the torque values which correlate with or are substantially proportional to the motor current values, parameters derived from the determined motor current values or parameters derived from the torque values (This is a “combination” of depth and torque as discussed in para. 73-74), wherein the control unit is configured to start the monitoring or determination or recording of the depth of penetration of the threaded element into the bone only after reaching or exceeding a predetermined motor current threshold or torque threshold (Para. 83 states that an automated program such as that in para. 74 can be activated once a particular change in torque is detected.).
ANDERSON does not explicitly teach that the relationships between torque and bone quality are determined while cutting a thread into the bone.
THEORIN however does explicitly teach that the relationships between torque and bone quality (para. 2-4) are determined while cutting a thread into the bone (using the tap shown in FIG. 4 and discussed in para. 70).  Please note that ANDERSON teaches determining this relationship during both drilling (para. 3) and tapping (para. 4).  Since his device is a thread cutter, it meets the limitations of claim 41.
One skilled in the art at the time the application was effectively filed would be motivated to use the motor drives, display unit, etc. of ANDERSON to determine the relationship between torque and bone quality (as taught by ANDERSON and THEORIN) while tapping (as taught by THEORIN) as well as drilling (as taught by ANDERSON and THEORIN) so that the bone quality is known throughout the entire procedure of placing a dental implant (abstract of THEORIN).
Regarding claim 28:  ANDERSON discloses:  the measurement circuit is configured to process angle of rotation values of a rotor of the motor drive in order to monitor or determine the depth of penetration of the threaded element into the bone (para. 78).
Regarding claim 29:  ANDERSON discloses:  the measurement circuit is configured to take into account the transmission ratio of a gear unit arranged between the motor drive and the threaded element of the medical or dental device in order to monitor or determine the depth of penetration of the threaded element into the bone (The workings of the gear unit are discussed in para. 90-92.  It is inherent that the measurement discussed in para. 78 will have to take into account the gearing of the device.).
Regarding claim 30:  ANDERSON discloses:  the measurement circuit is configured to take into account at least one property of the threaded element in order to monitor or determine the depth of penetration of the threaded element into the bone (para. 78).
ANDERSON does not disclose that the at least one property of the threaded element comprises at least one of: the slope of the at least one cutting edge of the threaded element, the shape of the cutting edge or the outer shape of the threaded element.
THEORIN however teaches that the angle of the threads is an important parameter in tapping (para. 78) and therefore use of the tap as taught in para. 70 and determining depth as taught in para. 77 must be done by using the pitch of the tapping threads.  Please note the FIGS. 14A-D use “rounds” as a measure of depth (para. 87) because when tapping they are directly proportional based on the pitch of the thread.
One skilled in the art at the time the application was effectively filed would be motivated to take into account the slope of the cutting edge of the tap so that depth can be determined from rotation as shown in FIGS. 14A-D.
Regarding claim 31:  ANDERSON discloses:  at least one predetermined depth of penetration is stored in the control unit (para. 81-82).
Regarding claim 32:  ANDERSON discloses:  a plurality of predetermined depths of penetration are stored in the control unit which can be selected by the user through an actuating element (para 74, 78, 81).
Regarding claim 33:  ANDERSON discloses:  the control unit is configured to compare the monitored or determined depth of penetration of the threaded element with the at least one predetermined depth of penetration and, on reaching or exceeding the at least one predetermined depth of penetration, to stop the motor drive or to change its direction of rotation (para. 83).
Regarding claim 34:  ANDERSON discloses:  a display unit (part of electronics package 236 as discussed in para. 73) that is communicatively connected to the second contact device and which displays the relationship between the depth of penetration and at least one of: the determined motor current values, the torque values which correlate with or are substantially proportional the motor current values, parameters derived from the determined motor current values or parameters derived from the torque values (para. 74).
Regarding claims 35-37:  ANDERSON does not disclose that the schematic representation comprises at least one of a diagram and a schematic representation of a bone structure.  ANDERSON only broadly recites that “a variety of alerts or graphical information can be used singly or in combination as is known in the art” (para. 86).
THEORIN however does show several graphs of torque with depth (FIGS. 14A-D).  Since this shows the torque required to get through the material and the material being drilled into is bone as taught in para. 86, such a graph would be a “schematic representation on which depth of penetration and one of the parameters derived from the determined motor current values or parameters derived from the torque values”.  These graphs show torque versus depth thus meeting the limitations of claim 36.  FIG. 9C also shows that the values can be averaged thus meeting the limitations of claim 37.
One skilled in the art at the time the application was effectively filed would be motivated to use the diagrams of THEORIN as the “graphical information” recited by ANDERSON so that the user can evaluate bone quality at specific depths (para. 86 of THEORIN).
Regarding claim 38:  ANDERSON discloses:  the device additionally comprises a motor drive (60) and a handle element (25) connectable to the threaded element and which is connectable to the motor drive or comprises the motor drive (FIG. 5).
Regarding claim 39:  ANDERSON discloses:  the control unit comprises an evaluation circuit which is configured to compare the motor current values determined by the measurement circuit, the torque values which correlate with or are substantially proportional to the motor current values, parameters derived from the motor current values or parameters derived from the torque values with comparative values for determining the quality of a bone or to assign them into bone quality classes (Para. 74 discloses bone strength and density being determined by the electronics package.).
Regarding claim 40:  ANDERSON discloses:  the control unit is additionally configured to determine the energy, work or power required or expended by the motor drive during the cutting of the thread in a bone and to transmit a corresponding display signal via the second contact device to the display unit, so that the display unit displays the energy, work or power required or expended during the cutting of the thread on the basis of the transmitted display signal (para. 86, 89 disclose that energy is one of the sensed variables which is displayed as discussed in para. 73-74.).
Regarding claim 42:  the parameters derived from the determined motor current values or the torque values comprise the quality of the bone (bone strength and density in para. 74).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856